DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/11/2021 amending Claim 14.  Claims 1 - 22 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 14 – 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of von Pragenau (4,621,492).



    PNG
    media_image1.png
    441
    667
    media_image1.png
    Greyscale

Regarding Claim 1, Brown teaches, in Figs. 1 – 8B, the invention as claimed, including an injector element (16 - Figs. 1 and 2) for a liquid propellant rocket engine (Figs. 1 - 5), comprising: an oxidizer conduit (labeled); a first annulus (labeled) at least partially surrounding the oxidizer conduit (labeled) and wherein the first annulus (labeled) is fluidly coupled with an ignition fluid supply (H2) downstream of the ignition fluid supply [Col. 2, ll. 25 – 30 and Col. 6, ll. 9 – 15 teaches that the hydrogen (H2) improved ignition, i.e., that the hydrogen was an ignition fluid supply.  Col. 3, ll. 40 – 45 and Col. 4, ll. 39 - 42 teaches that fuel/propellant tanks were omitted from the figures for the sake of convenience and simplicity, but that it would have been obvious to one of ordinary skill in the art that the liquid propellant rocket engine injector element would have been fluidly coupled downstream of various tanks, i.e., fluid supply tanks, that supplied the various fluids to said liquid propellant rocket engine injector element.]; a second annulus (labeled) at least partially surrounding the oxidizer conduit (labeled), wherein the second annulus (labeled) is fluidly coupled with a fuel supply (Hc – hydrocarbon fuel – Col. 4, ll. 33 - 38) downstream of the fuel supply (See the previous 
von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); and a second annulus (62) at least partially surrounding the oxidizer conduit (44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown with the central cavity fluidly coupled with the oxidizer conduit downstream of the oxidizer conduit of von Pragenau because von Pragenau teaches, in last two sentences of Abstract and Col. 2, ll. 60 – 65, that the central cavity enhanced combustion stability by providing a space, i.e., central cavity, recessed away from the combustion chamber, i.e., recessed away from the primary face plate (30), where the oxidizer and fuel mixed.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Brown, i.v., von Pragenau, taught the central cavity was fluidly connected to the first annulus via the second annulus because the first annulus fluid had to flow through the second annulus to reach the central cavity located downstream of the outlet end of the oxidizer conduit.
Re Claim 2, Brown, i.v., von Pragenau, teaches the invention as claimed and as discussed above, and Brown further teaches, in Figs. 8A and 8B, wherein the first 
Re Claim 3, Brown, i.v., von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the second annulus includes a plurality of inlet ports.  von Pragenau further teaches, in Figs. 3 – 5, the liquid propellant rocket engine injector element (Fig. 4) second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., von Pragenau, with von Pragenau’s further teaching of the second annulus includes a plurality of inlet ports, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus with a plurality of inlet ports, were known in the art, and one skilled in the art could have substituted the plurality of inlet ports of von Pragenau for the unknown number of inlet ports of Brown, i.v., von Pragenau, with no change in their respective functions, to yield predictable results, i.e., the plurality of inlet ports would have distributed the fluid into the second annulus. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  






    PNG
    media_image2.png
    664
    983
    media_image2.png
    Greyscale


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of von Pragenau (4,621,492) and further in view of Johnson (4,416,112).
Re Claim 4, Brown, i.v., von Pragenau, teaches the invention as claimed and as discussed above; except, wherein one or more of the inlet ports is sloped with respect to a central axis of the oxidizer conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with respect to a central axis of the center conduit (30).  Johnson teaches, in Col. 3, ll. 4 – 10, that sloped ports (32 and 34) formed an angle (A) of about 120° between each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., von Pragenau, with the inlet ports are sloped with respect to a .


Claims 5, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of von Pragenau (4,621,492) as applied to Claim 1 above, and further in view of Schmidt et al. (5,704,551).
Re Claim 5, Brown, i.v., von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the first annulus and the second annulus are fluidly connected by a feed port.  Schmidt teaches, in Figs. 1 - 3, a similar injector element (1) having a first annulus (18) and a second annulus (annular space where lead line 21 is pointing) wherein the first annulus (18) and the second annulus (annular space where lead line 21 is pointing) are fluidly connected by a feed port (6).  Schmidt teaches, in Abstract, Col. 2, ll. 24 – 40, and Col. 3, ll. 15 - 30, that fluid flowed from the first annulus (18) through the feed port (6) in a flow splitter (12) to the second annulus (annular space where lead line 21 is pointing) in the form of a plurality of fine fluid jets (21) that impacted an adjacent fluid jet (21) to disintegrate said fluid jets into a fan of fine droplets that then mixed with another fluid to form a sufficiently fine and homogeneous propellant mixture that facilitated optimal combustion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., von Pragenau, with the first annulus and the second annulus are fluidly connected by a feed port, taught by 
Re Claim 20, Brown, i.v., von Pragenau and Schmidt, teaches the invention as claimed and as discussed above, and Brown further teaches wherein the oxidizer conduit (labeled) defines a central axis (labeled), and the second annulus (labeled) is axially between the first annulus (labeled) and the downstream end of the oxidizer conduit (labeled).  Brown, i.v., von Pragenau and Schmidt, as discussed above, is silent on the second annulus is axially between the first annulus and the central cavity.  As discussed at the end of Claim 1 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Brown, i.v., von Pragenau and Schmidt, taught the second annulus would have been axially between the first annulus and the central cavity because the first annulus fluid had to flow through the second annulus to reach the central cavity located downstream of the outlet end of the oxidizer conduit.
Re Claim 21, Brown, i.v., von Pragenau and Schmidt, teaches the invention as claimed and as discussed above, including wherein the feed port is axially between the first annulus (labeled) and the second annulus (labeled).  As discussed in the Claim 5 rejection above, Schmidt taught, in Figs. 1 - 3, the injector element (1) wherein the first annulus (18) and the second annulus (annular space where lead line 21 is pointing) are .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of von Pragenau (4,621,492) as applied to Claim 1 above, and further in view of Bostwick et al. (2017/0096967A1).
Re Claim 6, Brown, i.v., von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the oxidizer conduit, the first annulus, and the second annulus are a single, monolithic piece.  Bostwick teaches, in Figs. 1 – 3, Abstract, [0034], [0059], a similar a liquid propellant rocket engine injector element (200 – Figs. 2A and 2B) made of a single, monolithic piece by additive manufacturing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., von Pragenau, with the oxidizer conduit, the first annulus, and the second annulus being additively manufactured into a single, monolithic piece, as taught by Bostwick because Bostwick .


Claims 7, 8, and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Brown et al. (4,771,599) in view of Schmidt et al. (5,704,551).

    PNG
    media_image3.png
    565
    542
    media_image3.png
    Greyscale

Regarding Claim 7, Fisher teaches, in Figs. 5, 10, and 11, the invention as claimed, including an injector element (Fig. 11 marked-up above) for a liquid propellant rocket engine (34 – Fig. 10), comprising: a central cavity (labeled); a conduit (labeled ‘oxidizer conduit’) that opens to the central cavity (labeled) for feeding a primary fluid (oxidizer) to the central cavity (labeled); a first feed chamber (128) adjacent the conduit, 
Brown teaches, in Figs. 1 – 8B, a similar injector element (16 - Figs. 1 and 2) for a liquid propellant rocket engine (Figs. 1 - 5), comprising: a conduit (labeled) for feeding a primary fluid (O2 – oxygen); an annular first feed chamber (labeled) adjacent the conduit, the annular first feed chamber (labeled) including a first passage (length of the annular first feed chamber) and a first inlet port (at least two shown on opposite sides of the central axis) for feeding a first fluid (H2 - hydrogen) into the first passage (length of the annular first feed chamber); an annular second feed chamber (labeled) adjacent the conduit, the annular second feed chamber (labeled) including a second passage (length 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher with the annular second feed chamber fluidly connected to the annular first feed chamber to feed first fluid through the annular second feed chamber to mix with said primary fluid of Brown because Brown teaches, in Col. 2, ll. 25 – 30, Col. 6, ll. 9 – 15, and Col. 6, ll. 28 – 50, that feeding the first fluid (H2 - hydrogen) into the second fluid (Hc – hydrocarbon fuel) facilitated mixing, i.e., hydrocarbon atomization, of the two fluids which facilitated improving ignition/starting and eliminating combustion instability.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed combination of Fisher, i.v., Brown, would have taught the first passage fluidly connected to the second passage to feed the first fluid from the first passage into the second passage and wherein said second passage opens to said central cavity to feed said first fluid into said central cavity to mix with said primary fluid.
Fisher, i.v., Brown, as discussed above, is silent on a feed port fluidly connecting the first passage and the second passage.  Schmidt teaches, in Figs. 1 - 3, a similar injector element (1) having a first passage (18) and a second passage (annular space where lead line 21 is pointing) wherein the first passage (18) and the second passage 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Brown, with a feed port fluidly connecting the first passage and the second passage, taught by Schmidt, to facilitate allowing fluid from the first passage of Fisher, i.v., Brown, to flow into the second passage as a plurality of individual jets which would have facilitated improved mixing by breaking said first passage fluid into a fan of fine droplets, wherein the fan(s) of fine droplets would have then flowed into the central cavity to mix with the oxidizer to form sufficiently fine and homogeneous propellant mixture that facilitated optimal combustion.
Re Claim 8, Fisher, i.v., Brown and Schmidt, teaches the invention as claimed and as discussed above, including wherein the first feed chamber and the second feed chamber are coaxial with the conduit, refer to the Claim 7 rejection above.
Re Claim 11, Fisher, i.v., Brown and Schmidt, teaches the invention as claimed and as discussed above, and Fisher further teaches a first fluid source (122 – Fig. 10) fluidly connected via the first inlet port with the first passage (128) and a second, different fluid source (38 – Fig. 10) fluidly connected via the one or more second inlet ports with the second passage (labeled ‘second annulus’).  As discussed in the Claim 7 
Re Claim 12, Fisher, i.v., Brown and Schmidt, teaches the invention as claimed and as discussed above, including wherein the second feed chamber is axially [“Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, based on the first edition of ‘The Random House Dictionary of the English Language, the Unabridged Edition, copyright 1983’ defines axis as “5. Analytic Geom. Any line used as a fixed reference in conjunction with one or more other references for determining the position of a point or a series of points forming a curve or a surface."  (emphasis added)  Therefore, a line drawn from a portion of the second feed chamber through a portion of the first feed chamber and then through a portion of the central cavity reads on the claim limitation.] between the first feed chamber and the central cavity (labeled).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed combination of Fisher, i.v., Brown and Schmidt, taught wherein the second feed chamber is axially between the first feed chamber and the central cavity because fluid from said first feed chamber had to flow through said second feed chamber before flowing into said central cavity.
Re Claim 13, Fisher, i.v., Brown and Schmidt, teaches the invention as claimed and as discussed above, including wherein each of the first feed chamber and the second feed chamber are annular, refer to the Claim 7 rejection above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Brown et al. (4,771,599) in view of Schmidt et al. (5,704,551) as applied to Claim 7 above, and further in view of von Pragenau (4,621,492).
Re Claim 9, Fisher, i.v., Brown and Schmidt, teaches the invention as claimed and as discussed above; except, wherein the one or more second inlet ports includes a plurality of second inlet ports.  von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); a second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Brown and Schmidt, with the second annulus includes a plurality of inlet ports of von Pragenau, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus a plurality of inlet ports, were known in the art, and one skilled in the art could have substituted the plurality of inlet ports of von Pragenau for the unknown number of inlet ports of Fisher, i.v., Brown and Schmidt, with no change in their respective functions, to yield predictable results, i.e., the plurality of inlet ports would have distributed the fluid into the second annulus. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Brown et al. (4,771,599) in view of Schmidt et al. (5,704,551) in view of von Pragenau (4,621,492) as applied to Claim 9 above, and further Johnson (4,416,112).
Re Claim 10, Fisher, i.v., Brown, Schmidt, and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the second inlet ports are sloped with respect to a central axis of the conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with respect to a central axis of the center conduit (30).  Johnson teaches, in Col. 3, ll. 4 – 10, that sloped ports (32 and 34) formed an angle (A) of about 120° between each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Brown, Schmidt, and von Pragenau, with the ports are sloped with respect to a central axis of Johnson to facilitate the fluid flowing into the second annulus having an axial velocity component toward the central cavity along with the radial velocity component toward the central axis.


Claims 14 – 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of Fisher (6,918,243) in view of Taylor et al. (6,845,605) in view of von Pragenau (4,621,492).
Regarding Claim 14, Brown teaches, in Figs. 1 – 8B, the invention as claimed, including a liquid propellant rocket engine (Fig. 2 marked-up above), comprising: a 2) downstream of the ignition fluid supply [Col. 2, ll. 25 – 30 and Col. 6, ll. 9 – 15 teaches that the hydrogen (H2) improved ignition, i.e., that the hydrogen was an ignition fluid supply.  Col. 3, ll. 40 – 45 and Col. 4, ll. 39 - 42 teaches that fuel/propellant tanks were omitted from the figures for the sake of convenience and simplicity, but that it would have been obvious to one of ordinary skill in the art that the liquid propellant rocket engine injector element would have been fluidly coupled downstream of various tanks, i.e., fluid supply tanks, that supplied the various fluids to said liquid propellant rocket engine injector element.]; a second annulus (labeled) at least partially surrounding the oxidizer conduit (labeled), wherein the second annulus (labeled) is fluidly coupled with a fuel supply (Hc – hydrocarbon fuel – Col. 4, ll. 33 - 38) downstream of the fuel supply (See the previous comment about Brown’s teaching that the fuel/propellant supply tanks were present but not shown).  
Brown is silent on the ignition fluid supply including triethylaluminum-triethylborane.  Fisher teaches, in Figs. 10 and 11, a similar injector were the ignition fluid supply including triethylaluminum-triethylborane, in Col. 7, ll. 55 – 65.  Taylor teaches, in Abstract, Col. 2, ll. 1 – 5, Col. 3, ll. 20 – 25, and Col. 3, l. 64 to Col. 4, l. 5, a rocket engine igniter where the ignition fluid supply including triethylaluminum-triethylborane (TEA/TEB).
MPEP 2143(B).
Brown, i.v., Fisher and Taylor, is silent on a central cavity fluidly coupled with the oxidizer conduit downstream of the oxidizer conduit and wherein the central cavity is fluidly connected to the first annulus via the second annulus.
von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); and a second annulus (62) at least partially surrounding the oxidizer conduit (44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown with the central cavity fluidly coupled with the oxidizer conduit downstream of the oxidizer conduit of von Pragenau 
Re Claim 15, Brown, i.v., Fisher, Taylor, and von Pragenau, teaches the invention as claimed and as discussed above, and Brown further teaches, in Figs. 8A and 8B, wherein the first annulus (labeled) and the second annulus (labeled) are coaxial with the central conduit (labeled).
Re Claim 16, Brown, i.v., Fisher, Taylor, and von Pragenau, teaches the invention as claimed and as discussed above, and Brown further teaches, in Figs. 8A and 8B, wherein the fluid conduit is an exclusive feed line into the first annulus.  As shown in Brown - Fig. 8B, the central conduit (labeled ‘oxidizer conduit’) received oxidizer fluid, the first annulus (labeled) received hydrogen (H2) fluid, and the second annulus (labeled) received hydrocarbon (Hc) fluid.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Brown, i.v., Fisher, Taylor, and von Pragenau, taught wherein the fluid conduit is an exclusive feed line into the first annulus because the first annulus, central conduit, and second annulus all received different fluids.
Claim 17, Brown, i.v., Fisher, Taylor, and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the second annulus includes a plurality of inlet ports.  von Pragenau further teaches, in Figs. 3 – 5, the liquid propellant rocket engine injector element (Fig. 4) second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., Fisher, Taylor, and von Pragenau, with von Pragenau’s further teaching of the second annulus includes a plurality of inlet ports, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus with a plurality of inlet ports, were known in the art, and one skilled in the art could have substituted the plurality of inlet ports of von Pragenau for the unknown number of inlet ports of Brown, i.v., Fisher, Taylor, and von Pragenau, with no change in their respective functions, to yield predictable results, i.e., the plurality of inlet ports would have distributed the fluid into the second annulus. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 22, Brown, i.v., Fisher, Taylor, and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the injector element includes a central cavity into which the central conduit opens, and the central cavity is fluidly connected to the first annulus via the second annulus.  von Pragenau further teaches, in Figs. 3 – 5, the similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) includes a central cavity (80) into which the central conduit (44) opens.
.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of Fisher (6,918,243) in view of Taylor et al. (6,845,605) in view of von Pragenau (4,621,492) as applied to Claim 17 above, and further in view of Schmidt et al. (5,704,551).
Re Claim 18, Brown, i.v., Fisher, Taylor, and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the first annulus and the second annulus are fluidly connected by a feed port.  Schmidt teaches, in Figs. 1 - 3, a similar injector element (1) having a first annulus (18) and a second annulus (annular 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., Fisher, Taylor, and von Pragenau, with the first annulus and the second annulus are fluidly connected by a feed port, taught by Schmidt, to facilitate allowing fluid from the first annulus of Brown, i.v., Fisher, Taylor, and von Pragenau, to flow into the second annulus as a plurality of individual jets which would have facilitated improved mixing by breaking said first annulus fluid into a fan of fine droplets, wherein the fan(s) of fine droplets would have then flowed into the central cavity to mix with the oxidizer to form sufficiently fine and homogeneous propellant mixture that facilitated optimal combustion.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,771,599) in view of von Pragenau (4,621,492) in view of Schmidt et al. (5,704,551) as applied to Claim 18 above, and further in view of Johnson (4,416,112).
Claim 19, Brown, i.v., von Pragenau and Schmidt, teaches the invention as claimed and as discussed above; except, wherein one or more of the inlet ports is sloped with respect to a central axis of the central conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with respect to a central axis of the center conduit (30).  Johnson teaches, in Col. 3, ll. 4 – 10, that sloped ports (32 and 34) formed an angle (A) of about 120° between each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown, i.v., von Pragenau and Schmidt, with the ports is sloped with respect to a central axis of Johnson to facilitate the fluid flowing into the second annulus having an axial velocity component toward the central cavity along with the radial velocity component toward the central axis.


Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pg. 6, middle paragraph that “Pragenau's design and its resulting stability of combustion are explicitly tied to use and mixing of the hot gas. Brown injects liquids, not hot gas.  The rejection fails to establish that one of ordinary skill in the art would modify Brown's injector that is designed for liquid propellants with Pragenau's injector that is designed for hot gas. The rejection further fails to establish that one of ordinary skill in the art would expect a recessed annulus that is for hot gases as in Pragenau to perform the same for liquid hydrogen and liquid hydrocarbon if used in Brown.  Indeed, since metering, oscillations, pressure drop, etc. appear to be important factors in combustion (e.g., see Pragenau col. 1, ll. 14-49), and liquids and gases would inherently have different properties with respect to these factors, it seems unlikely that one would expect an injector that is designed for gas to perform the same with liquid.”  Applicant’s arguments are not persuasive for the following reasons.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record that supports Applicant’s argument that von Pragenau’s recessed annulus/central cavity would not provide the same function in the combination of Brown, i.v., von Pragenau, of enhancing combustion stability by providing a space, i.e., central cavity, recessed away from the combustion chamber, i.e., recessed away from the primary face plate (30 – Fig. 4, von Pragenau) of the injector, where the oxidizer and fuel mixed before flowing into the combustion chamber where the mixed oxidizer and fuel were combusted.  Furthermore, utilizing a central cavity, i.e., propellant mixing space, recessed from a combustion chamber to enhance combustion stability was conventional in the combustion art as shown by Fisher, Figs. 1, 5 - 9, 11, and 12.  Fisher teaches, in Col. 1, ll. 25 – 35, regarding prior art Fig. 1 “A mixture of oxidizer and fuel exists in the recirculating wake emerging jets of the lox and the hot gas which emerge from the respective annular passages.  Mixing is enhanced and contained by the impulse of the much swifter coaxial injection of the lox and gas produces a stable combustion effect.  The intersection of the lox and the gas jets is well distributed and less sensitive to combustion pressure since the initiation of the impinging jets is recessed from the combustion.”  Therefore, von Pragenau’s injector used gaseous and liquid propellants similar to Brown’s injector.  Fourth, Applicant's argued features are not recited in the claims and the original Specification failed to disclose the phase state of the injected fuel and oxidizer, e.g., that they were liquid, gaseous, or a combination of liquid and gas, it is noted that the features upon which applicant’s argument relies (i.e., that Brown allegedly only injects liquids while von Pragenau only injected hot gases) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.

Applicant argues on Pg. 7 that “One of ordinary skill in the art would not have put the channels between the first and second passages as claimed”.  Applicant’s arguments are not persuasive for the following reasons.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record that supports Applicant’s argument In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741